Citation Nr: 0112259	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-22 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970, including service in the Republic of Vietnam 
from August 1969 to July 1970.

This appeal arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit claimed on 
appeal.


REMAND

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  This requires medical 
evidence diagnosing PTSD in accordance with DSM-IV and 
supported by the findings on the examination report; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and "credible 
supporting evidence" that the claimed in-service stressor 
(or stressors) actually occurred.  38 C.F.R. § 3.304(f).  

Initially, the Board notes that in November 2000, the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "VCAA") became law, substantially modifying 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim and its 
development in light of the new VCAA, and concludes that the 
RO substantially complied with the new notification 
requirements at the time the veteran's claim was filed.  The 
veteran and his representative were explicitly advised of the 
evidence required to substantiate a PTSD service connection 
claim, and an October 1998 letter from the RO to the veteran 
asked him to provide information about stressful in-service 
events.  The veteran did not reply to the RO's letter.

Although the veteran did not respond to the RO's request for 
information, his claims file does contain VA medical 
examination reports and outpatient treatment records 
containing diagnoses of PTSD, which health care providers 
have related to wartime experiences in Vietnam.  The 
stressful events noted by examiners include: seeing dead and 
wounded and retrieving the bodies of dead enemy soldiers, 
killing enemy combatants in small arms actions, being 
required to be the first to enter enemy bunkers in clearing 
operations, seeing a Vietnamese child shot in the leg by a 
fellow American serviceman, seeing tanks run over the bodies 
of enemy soldiers, and finding his own shirt (sent out to 
launder) on the body of a Vietnamese national shot while 
infiltrating the veteran's base.  The veteran also reported 
that a friend from Brookfield, Missouri, [redacted], was 
killed on the day the veteran left Vietnam.

Given this background, the Board concludes that the RO did 
not satisfy VA's duty to assist the veteran in developing 
evidence necessary to substantiate his claim either under the 
VCAA or prior case law.  None of the stressors the veteran 
reported to his examiners were submitted to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for attempted verification, nor was a copy of the veteran's 
unit's history for the relevant time period obtained.  Much 
of the stressor information provided by the veteran appears 
anecdotal, and may not be susceptible of verification.  
However, with respect to the reported death of the veteran's 
friend, the veteran's Enlisted Qualification Record (DA Form 
20) indicates that he was placed in a "casual" status on 
July 17, 1970, awaiting transportation to the continental 
United States, and reported to Fort Riley, Kansas, on August 
26, 1970.  The Board's informal review of Vietnam War 
casualty databases indicates that a PFC [redacted], 
of Brookfield, Missouri, was killed by hostile small arms 
fire on July 22, 1970, in Binh Thuan province, Republic of 
Vietnam.  Further development to determine the nature of the 
veteran's acquaintance with PFC [redacted] and the circumstances of 
his death appears necessary, since there is no factual basis 
at present for determining whether the veteran's claim to 
have known PFC [redacted] is a plausible one.

Finally, the VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See VCAA, Pub. L. No. 106-475, sec. 
3(a) (to be codified at 38 U.S.C. § 5103A(d)).  Following 
action by the RO to verify any stressors reported by the 
veteran, a new VA psychiatric examination must be conducted, 
which limits its consideration of potential stressors in 
support of a PTSD diagnosis to those confirmed by "credible 
supporting evidence."

Accordingly, the veteran's claim must be REMANDED to the RO 
for completion of the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should provide the veteran 
with an additional opportunity to 
identify potential stressful events which 
occurred during his active military 
service, or to refine the prior 
descriptions of stressful events which he 
related to VA health care providers.  In 
this regard, the veteran is advised that, 
"[t]he duty to assist is not always a 
one-way street.  If a veteran wishes 
help, he cannot passively wait for it in 
those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Zarycki v. Brown, 6 
Vet. App. 91, 100 (1993).  Any response 
received from the veteran should be 
associated with the claims file.

3. Thereafter, the RO should forward 
copies of all of the veteran's stressor 
statements (including those statements 
made to health care providers), together 
with a copy of this decision, the 
veteran's DD Form 214, DA Form 20, and 
any other portions of his service record 
which may then be associated with the 
claims file, to the United States Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  USASCRUR 
should attempt to verify the veteran's 
claimed stressors, and its review is 
specifically requested to include a 
search for any unit history, situation or 
operational reports pertaining to any 
incidents described by the veteran.  
Command histories of the veteran's unit 
during the relevant periods would be of 
particular value.  USASCRUR should also 
be asked to identify the unit and 
location of PFC [redacted] at the 
time of his death on July 22, 1970, and 
the location of the unit to which the 
veteran was assigned. 

4.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.  
If the evidence establishes that the 
veteran engaged in combat and the claimed 
stressor is related to that combat, the 
veteran's testimony alone may establish 
the stressor's occurrence, absent clear 
and convincing evidence to the contrary.  
Accordingly, the RO's must make a 
specific finding as to whether or not the 
veteran was "engaged in combat with the 
enemy" as contemplated under 38 U.S.C. 
§ 1154(b) and 38 C.F.R. §§ 3.102, 
3.304(d).

5.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis and degree of disability 
associated with any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
verified stressors described above, and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The examiner should attempt 
to distinguish and/or reconcile the 
symptomatology associated with the 
veteran's PTSD, with that manifested as a 
result of any other psychiatric disorder.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
at all times pertinent to his or her 
examination.  

The veteran should be advised by the RO 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the denial of his 
claim.  See Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  A copy of this 
notification must be associated with the 
claims file. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The claim must be afforded expeditious treatment by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified by 
the RO or receives notice to report for examination.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



